Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 16512003 filed 07/15/2019. Claims 32 have been amended; Claims 7 and 9 canceled. Claims 1-6, 8, and 10-32 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 8, and 10-32 filed on 11/18/2021 have been fully considered and are persuasive. Therefore, the rejections in the previous Office Action mailed 09/18/2021 have been withdrawn hereby. However, upon further search and consideration, newly identified prior art Hu et al. (US 20200305176 A1) is found to have adequately taught the features in question and thus applied in instant Office Action in combination with Guo (US 20200022089 A1) as detailed below.

Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-6, 21-23, 25, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu hereafter) (US 20200305176 A1) in view of Guo (Guo hereafter) (US 20200022089 A1).

Regarding claim 1, Hu teaches, A method of wireless communication at a first user equipment (UE) (Hu; Each of FIGS. 7 and 8 schematically illustrates an example of a radio resource structure for the SL radio communication 604, Par. 0169), comprising: 
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI) (Hu; a transmission radio resource 702 for transmitting the data 602, Par. 0171); 
receiving a first reference signal directly from the second UE in the first TTI (Hu; The control feedback may be indicative of channel state information (CSI) for the SL radio communication. The CSI may be requested in the data transmission. The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056); 
 (Hu; in addition to a HARQ feedback 608, the control feedback 608 may comprise other feedback information, e.g., a channel state information (CSI, e.g., a CSI report), Par. 0164) in at least one of the first TTI (Hu; FIG. 7 shows the data transmission 304 and its associated control feedback 608 in the same TTI (e.g., the same subframe or slot), Par. 0173) or a second TTI consecutively following the first TTI (Hu; element “k>0” FIG. 8); and 
receiving a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel transmitted to the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix … the number of retransmissions 612 and/or the redundancy version may be automatically adapted to a channel quality of the SL radio communication 604 based on a result of decoding the data 602 at the receiver 200. The control feedback 608 may be indicative of, or may imply, the decoding result, Par. 0145-0146).  
Although Hu teaches CSI report, but fails to explicitly teach,
channel quality.
However, in the same field of endeavor, Guo teaches, 
channel quality (Guo; the UE-A can feedback the measured CSI (for example, PMI (precoding matrix indicator), a rank indicator (RI), a channel quality indicator, Par. 0196). 
 Hu to include the use of channel quality indicator as taught by Guo in order to obtain sidelink channel quality (Guo; Par. 0196).

Regarding claim 21, Hu teaches, An apparatus for wireless communication at a first user equipment (UE), comprising: 
a memory (Hu; element “Rx UE” Fig. 6B); and 
at least one processor coupled to the memory and configured to (Hu; element “Rx UE” Fig. 6B): 
receive a first data transmission directly from a second UE in a first transmission time interval (TTI) (Hu; a transmission radio resource 702 for transmitting the data 602, Par. 0171; Each of FIGS. 7 and 8 schematically illustrates an example of a radio resource structure for the SL radio communication 604, Par. 0169)); 
receive a first reference signal directly from the second UE in the first TTI (Hu; The control feedback may be indicative of channel state information (CSI) for the SL radio communication. The CSI may be requested in the data transmission. The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056); 
transmit, to the second UE, information indicative of channel based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Hu; in addition to a HARQ feedback 608, the control feedback 608 may comprise other feedback information, e.g., a channel state information (CSI, e.g., a CSI report), Par. 0164) in at least one of the first TTI (Hu; FIG. 7 shows the data transmission 304 and its associated control feedback 608 in the same TTI (e.g., the same subframe or slot), Par. 0173) or a second TTI consecutively following the first TTI (Hu; element “k>0” FIG. 8); and 
receive a second data transmission from the second UE having one or more transmission parameters adapted based on the information indicative of channel transmitted to the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix … the number of retransmissions 612 and/or the redundancy version may be automatically adapted to a channel quality of the SL radio communication 604 based on a result of decoding the data 602 at the receiver 200. The control feedback 608 may be indicative of, or may imply, the decoding result, Par. 0145-0146).  
Although Hu teaches CSI report, but fails to explicitly teach,
channel quality.
However, in the same field of endeavor, Guo teaches, 
channel quality (Guo; the UE-A can feedback the measured CSI (for example, PMI (precoding matrix indicator), a rank indicator (RI), a channel quality indicator, Par. 0196). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu to include the use of channel quality indicator as taught by Guo in order to obtain sidelink channel quality (Guo; Par. 0196).

Regarding claim 22, Hu teaches, A method of wireless communication at a first user equipment (UE) (Hu; Each of FIGS. 7 and 8 schematically illustrates an example of a radio resource structure for the SL radio communication 604, Par. 0169), comprising: 
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI) (Hu; a transmission radio resource 702 for transmitting the data 602, Par. 0171); 
transmitting a first reference signal directly to the second UE in the first TTI (Hu; The control feedback may be indicative of channel state information (CSI) for the SL radio communication. The CSI may be requested in the data transmission. The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056); 
receiving, from the second UE, information indicative of channel based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Hu; in addition to a HARQ feedback 608, the control feedback 608 may comprise other feedback information, e.g., a channel state information (CSI, e.g., a CSI report), Par. 0164) in at least one of the first TTI (Hu; FIG. 7 shows the data transmission 304 and its associated control feedback 608 in the same TTI (e.g., the same subframe or slot), Par. 0173) or a second TTI consecutively following the first TTI (Hu; element “k>0” FIG. 8); 
adapting one or more transmission parameters based on the information indicative of channel quality received from the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, a rank of a multiple-input multiple-output channel of the SL radio communication, the redundancy version for the retransmission, a transmit power and a modulation and coding scheme (MCS), Par. 0145); and 
transmitting a second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel received from the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix … the number of retransmissions 612 and/or the redundancy version may be automatically adapted to a channel quality of the SL radio communication 604 based on a result of decoding the data 602 at the receiver 200. The control feedback 608 may be indicative of, or may imply, the decoding result, Par. 0145-0146).  
Although Hu teaches CSI report, but fails to explicitly teach,
channel quality.
However, in the same field of endeavor, Guo teaches, 
channel quality (Guo; the UE-A can feedback the measured CSI (for example, PMI (precoding matrix indicator), a rank indicator (RI), a channel quality indicator, Par. 0196). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu to include the use of channel quality indicator as taught by Guo in order to obtain sidelink channel quality (Guo; Par. 0196).

Regarding claim 30, Hu teaches,  An apparatus for wireless communication at a first user equipment (UE), comprising: 
a memory (Hu; element “Tx UE” Fig. 6B); and 
at least one processor coupled to the memory and configured to (Hu; element “Tx UE” Fig. 6B): 
transmit a first data transmission directly to a second UE in a first transmission time interval (TTI) (Hu; a transmission radio resource 702 for transmitting the data 602, Par. 0171); 
transmit a first reference signal directly to the second UE in the first TTI (Hu; The control feedback may be indicative of channel state information (CSI) for the SL radio communication. The CSI may be requested in the data transmission. The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056); 
receive, from the second UE, information indicative of channel based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) (Hu; in addition to a HARQ feedback 608, the control feedback 608 may comprise other feedback information, e.g., a channel state information (CSI, e.g., a CSI report), Par. 0164) in at least one of the first TTI (Hu; FIG. 7 shows the data transmission 304 and its associated control feedback 608 in the same TTI (e.g., the same subframe or slot), Par. 0173) or a second TTI consecutively following the first TTI (Hu; element “k>0” FIG. 8); 
adapt one or more transmission parameters based on the information indicative of channel quality received from the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, a rank of a multiple-input multiple-output channel of the SL radio communication, the redundancy version for the retransmission, a transmit power and a modulation and coding scheme (MCS), Par. 0145); and 
transmit a second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel received from the second UE (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix … the number of retransmissions 612 and/or the redundancy version may be automatically adapted to a channel quality of the SL radio communication 604 based on a result of decoding the data 602 at the receiver 200. The control feedback 608 may be indicative of, or may imply, the decoding result, Par. 0145-0146).  
Although Hu teaches CSI report, but fails to explicitly teach,
channel quality.
However, in the same field of endeavor, Guo teaches, 
channel quality (Guo; the UE-A can feedback the measured CSI (for example, PMI (precoding matrix indicator), a rank indicator (RI), a channel quality indicator, Par. 0196). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu to include the use of channel quality indicator as taught by Guo in order to obtain sidelink channel quality (Guo; Par. 0196).

Regarding claim 2 and claim 25, Hu-Guo teaches, The method of claim 1 and The method of claim 22 respectively, wherein the first reference signal comprises a channel state information-reference signal (CSI-RS) (Hu; The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056 & Guo; One example of the reference signal sent on sidelink can be a CSI-RS (channel statement information-reference signal), Par. 0175).  

Regarding claim 5, Hu-Guo teaches, The method of claim 2, wherein the CSI-RS is received in a symbol of the first TTI (Hu; The CSI may be based on a radio measurement of the data transmission, e.g., reference symbols comprised in the data transmission, Par. 0056 & Guo; One example of the reference signal sent on sidelink can be a CSI-RS (channel statement information-reference signal), Par. 0175; The configuration of SL-RS … OFDM symbol location of sending SL-RS, Par. 0178).  
The rational and motivation for adding this teaching of Guo is the same as for Claim 1.

Regarding claim 6 and claim 23, Hu-Guo teaches, The method of claim 1 and The method of claim 22 respectively.
	wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication (Hu; the radio network 500 schematically illustrated in FIG. 6B comprises a V2X scenario, Par. 0138).

Regarding claim 31, Hu-Guo teaches, The method of claim 1, wherein the information indicative of channel quality comprises indicates at least one of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate (Hu; The control feedback 608 may control, e.g., for the further transmission 612, at least one of a precoding matrix, Par. 0145).


Claim 3-4, 11, 14-15, 17-20, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Guo in further view of Ko et al. (Ko hereafter) (US 20150078279 A1).

Regarding claim 3, Hu-Guo teaches, The method of claim 2. 
	Although Guo teaches transmitter UE sends configuration information of DMRS to receiver UE to receive data packet in Fig. 8, but Hu-Guo fail to explicitly teach,
	receiving a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, wherein the CSI-RS is multiplexed with the second reference signal.
	However, in the same field of endeavor, Ko teaches,
further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of DM RS as taught by Ko in order to demodulate data (Ko; Par. 0709).

Regarding claim 4, Hu-Guo teaches, The method of claim 2. 
	Hu-Guo fail to explicitly teach,
	receiving a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, and wherein the CSI-RS is received in a separate symbol than the second reference signal.
	However, in the same field of endeavor, Ko teaches,
further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is received in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of DM RS as taught by Ko in order to demodulate data (Ko; Par. 0709).

Regarding claim 11, Hu-Guo teaches, The method of claim 1. 
	Hu-Guo fail to explicitly teach,
	further comprising receiving a second reference signal from the second UE in the second TTI, wherein the second reference signal comprises rank or precoding adapted based on the information indicative of channel quality.
However, in the same field of endeavor, Ko teaches,
further comprising receiving a second reference signal from the second UE in the second TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681), wherein the second reference signal comprises rank or precoding adapted based on the information indicative of channel quality (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of control information as taught by Ko in order to transmit subsequent data (Ko; Par. 0214).

Regarding claim 14, Hu-Guo teaches, The method of claim 1. 
Hu-Guo fail to explicitly teach,
further comprising: receiving a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping or a precoding type, wherein the first control signal is received in the first TTI.
However, in the same field of endeavor, Ko teaches,
further comprising: 
receiving a first control signal (grant) indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator (layers), a layer mapping or a precoding type, wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of grant as taught by Ko in order to receive control information (Ko; Par. 0014).

Regarding claim 15, Hu-Guo-Ko teaches,  The method of claim 14, further comprising: 
receiving a second control signal (grant) indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).  
  	The rational and motivation for adding this teaching of Ko is the same as for Claim 14.

Regarding claim 17, Hu-Guo teaches, The method of claim 1.
Hu-Guo fail to explicitly teach,
	wherein the second data transmission comprises an adjusted precoding parameter, wherein the second data transmission comprises a same rank as the first data transmission in the first TTI.
However, in the same field of endeavor, Ko teaches,
wherein the second data transmission comprises an adjusted precoding parameter (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216), wherein the second data transmission comprises a same rank as the first data transmission in the first TTI (Ko; A part (an MCS and the number of Tx layers) of grant information may be applied at the next data Tx time point and thereafter, Par. 0395 [Note that number of Tx layer is the rank]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of control information as taught by Ko in order to transmit subsequent data (Ko; Par. 0216).
	
Regarding claim 18, Hu-Guo-Ko teaches, The method of claim 17, 
	wherein the second TTI is transmitted without a control signal (Ko; An Rx and feedback procedure for a case in which a grant may or may not be transmitted, Par. 0472; when initial Tx resources are allocated by SPS, and initial Tx and retransmission are configured in advance to follow, Par. 0476).  
  	The rational and motivation for adding this teaching of Ko is the same as for Claim 17.

Regarding claim 19, Hu-Guo teaches, The method of claim 1. 
Hu-Guo fail to explicitly teach,
wherein a channel on which the information indicative of channel quality is transmitted is power controlled based on at least one of a received reference signal received power (RSRP), a Received Signal Strength Indicator (RS SI) or a channel Signal-to-Noise Ratio (SNR).
However, in the same field of endeavor, Ko teaches,
wherein a channel on which the information indicative of channel quality is transmitted is power controlled based on at least one of a received reference signal received power (RSRP) (Ko; First, when only a D2D-PUSCH is transmitted, a D2D-PUSCH Tx power P.sub.D2D-PUCCH,c(i) in subframe i of serving cell c of the UE may be determined using Equation 10 below … PL.sub.D2D,c is an estimated path loss of a D2D link, which is obtained by the UE through measurement of an RS of a counterpart UE, Par. 0286-0288; A UE may be configured to measure a reference signal received power (RSRP), Par. 0106), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of power determination as taught by Ko in order to transmit signal (Ko; Par. 0106).

Regarding claim 20, Hu-Guo teaches, The method of claim 1.
	Hu-Guo fail to explicitly teach,
	wherein the information indicative of channel quality comprises a prediction of a channel estimate for the second TTI.
	However, in the same field of endeavor, Ko teaches,
	wherein the information indicative of channel quality comprises a prediction of a channel estimate for the second TTI (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214 [Note that these parameters are based on prediction that future channel condition will be same as current channel condition]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of control information as taught by Ko in order to transmit subsequent data (Ko; Par. 0214).

Regarding claim 24, Hu-Guo teaches, The method of claim 22. 
	Hu-Guo fail to explicitly teach,
	further comprising transmitting a second reference signal to the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the information indicative of channel quality.
	However, in the same field of endeavor, Ko teaches,
further comprising transmitting a second reference signal to the second UE in the second TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681), wherein the second reference signal comprises precoding adapted based on the information indicative of channel quality (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of control information as taught by Ko in order to transmit subsequent data (Ko; Par. 0214).

Regarding claim 26, Hu-Guo teaches, The method of claim 25. 
Hu-Guo fail to explicitly teach,
	further comprising transmitting a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, wherein the CSI-RS is multiplexed with the second reference signal.
However, in the same field of endeavor, Ko teaches,
further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of DM RS as taught by Ko in order to demodulate data (Ko; Par. 0709).

 Regarding claim 27, Hu-Guo teaches, The method of claim 25. 
Hu-Guo fail to explicitly teach,
	further comprising transmitting a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, and wherein the CSI-RS is transmitted in a separate symbol than the second reference signal.
However, in the same field of endeavor, Ko teaches,
further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is transmitted in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of DM RS as taught by Ko in order to demodulate data (Ko; Par. 0709).

Regarding claim 28, Hu-Guo teaches, The method of claim 22. 
Hu-Guo fail to explicitly teach,
	further comprising: transmitting a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator, a layer mapping and a precoding type; wherein the first control signal is transmitted in the first TTI; and 
transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted based on the information indicative of channel quality comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate.
However, in the same field of endeavor, Ko teaches,
further comprising: 
transmitting a first control signal indicating at least one of a rank indicator (layers), wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014); 
transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted based on the information indicative of channel quality comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of control information as taught by Ko in order to transmit subsequent data (Ko; Par. 0216).
  
 
Claim 8 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Guo in further view of Xiong et al. (Xiong hereafter) (US 20190013908 A1).
  
Regarding claim 8, Hu-Guo teaches, The method of claim 1. 
	Although Hu teaches in Fig. 7 and Par. 0164 that 2 symbols are for HARQ and CSI, Hu-Guo fail to explicitly teach,
wherein the information indicative of channel quality is transmitted after the ACK/NACK.
However, in the same field of endeavor, Xiong teaches,
wherein the information indicative of channel quality is transmitted after the ACK/NACK (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of symbol position as taught by Xiong in order to transmit HARQ-ACK and CSI (Xiong; Par. 0031).

Regarding claim 32, Hu-Guo teaches, The method of claim 1.
	Although Hu teaches in Fig. 7 and Par. 0164 that 2 symbols are for HARQ and CSI, Hu-Guo fail to explicitly teach,
wherein the ACK/NACK is carried in a last symbol of the first TTI, and the information is adjacent to the ACK/NACK in one of a penultimate symbol of the first TTI immediately before the last symbol.
However, in the same field of endeavor, Xiong teaches,
wherein the ACK/NACK is carried in a last symbol of the first TTI, and the information is adjacent to the ACK/NACK in one of a penultimate symbol of the first TTI immediately before the last symbol (Xiong; HARQ ACK/NACK could be transmitted on the last OFDM symbol and CSI feedback as well as BRS reports could be transmitted on the second to last OFDM symbol, Par. 0031)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of symbol position as taught by Xiong in order to transmit HARQ-ACK and CSI (Xiong; Par. 0031).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Guo in further view of KIM et al. (KIM hereafter) (US 20180331807 A1).

Regarding claim 10, Hu-Guo teaches, The method of claim 1. 
	Although Hu teaches in Fig. 7 and Par. 0164 that 2 symbols are for HARQ and CSI, Hu-Guo fail to explicitly teach,
	wherein the information indicative of channel quality is transmitted prior to the ACK/NACK.
	However, in the same field of endeavor, KIM teaches,
wherein the information indicative of channel quality is transmitted prior to the ACK/NACK (KIM; if the UCI includes both HARQ-ACK information and CSI information … then transmits the UCI by mapping the HARQ-ACK coding bits to symbols starting with a symbol preceding in the time domain, Par. 0200).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of symbol position as taught by KIM in order to transmit HARQ-ACK and CSI (KIM ; Par. 0200).


Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Guo-Ko in further view of LI et al. (LI hereafter) (US 20190173547 A1).

Regarding claim 12, Hu-Guo-Ko teaches, The method of claim 11.
	Hu-Guo-Ko fail to explicitly teach,
	wherein the first reference signal does not comprise precoding.
	However, in the same field of endeavor, LI teaches,
wherein the first reference signal does not comprise precoding (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies. One is non-precoded CSI-RS, Par. 0031; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo-Ko to include the use of non-precoded CSI-RS as taught by LI in order to cover many UE (LI; Par. 0031).

Regarding claim 13, Hu-Guo-Ko teaches,  The method of claim 11.
	Hu-Guo-Ko fail to explicitly teach,
	wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.
	However, in the same field of endeavor, LI teaches,
wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies … one is precoded CSI-RS, Par. 0031; the RS/CSI-RS or pattern configuration may be semi-static configure … multiple pattern or RS/CSI-RS configurations may be signaled, Par. 0082 - 0083; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo-Ko to include the use of different CSI-RS configurations as taught by LI in order to dynamically configure (LI; Par. 0083).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu-Guo in further view of CHAE et al. (CHAE hereafter) (US 20160219641 A1).

Regarding claim 16, Hu-Guo teaches, The method of claim 1.
	Hu-Guo fails to explicitly teach,
further comprising: 
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal.
However, in the same field of endeavor, CHAE teaches,
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal (CHAE; if the TTI bundling is applied … Referring to FIG. 7, if a UE receives a UL grant (701, 702 and 703, respectively), UL transmission (i.e., PUSCH transmission) can be performed in one or more subframes (711, 712 and 713, respectively), Par. 0070; a D2D user equipment (UE) transceiving a D2D (device-to-device) signal … configured to receive a uplink grant and configured to perform uplink transmission in one or more subframes, Par. 0007). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hu-Guo to include the use of TTI bundling as taught by CHAE in order to reduce overhead and increase signal reliability and coverage (CHAE; Par. 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416